Case 5:20-cv-00588-PA-SP Document 13 Filed 05/26/20 Page 1 of 1 Page ID #:38
                                                                        JS-6


 1   NICHOLAS M. WADJA
 2   nick@wajdalawgroup.com
     WAJDA LAW GROUP, APC
 3   6167 Bristol Parkway, Suite 200
 4   Culver City, California 90230
     Telephone: (310) 997-0471
 5   Facsimile: (866) 286-8433
 6   Attorney for Plaintiff
 7

 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    BAHAR SENGEL,                         Case No. 5:20-cv-00588-PA-SP
12                    Plaintiffs,           ORDER ON DISMISSAL WITH
                                            PREJUDICE
13          v.
14
      MONARCH RECOVERY
15    MANAGEMENT, INC.,
16                    Defendant.
17

18
           Plaintiff, BAHAR SENGEL, (“Plaintiff”), by and through her attorneys,
19

20
     Sulaiman Law Group, Ltd. , having filed with this Court her Notice of Voluntary

21   Dismissal with Prejudice and the Court having reviewed same, now finds that this
22
     matter should be dismissed.
23

24         IT IS THEREFORE ORDERED by this Court that the above cause of action

25   is hereby dismissed, with prejudice.
                                                   IT IS SO ORDERED
26
                                                   Dated      May 26, 2020
27         Dated: May 26, 2020
28                                                 United States District Judge
                                             1
